Title: From George Washington to George Morgan, 25 August 1788
From: Washington, George
To: Morgan, George



Sir,
Mount Vernon August 25th 1788

The letter which you did me the favor of writing to me the 31st of last month, with a Postscript to it on the 5th of this, came duly to hand; as did a small parcel of wheat, forwarded some time before, by the Post Master general from new York. For your polite attention to me in these instances I pray you to accept my best acknowledgments & Thanks.
With much concern I have heard of the ravages of the Hessian fly on the wheaten Crops in the States East of the Delaware and of the progress of this distructive insect Southerly; But I congratulate with you sincerely on your successful endeavors in the management of your measures &c. to counteract them. If the yellow bearded wheat from a continuation of experiments is found no matter from what cause, to be obnoxious to and able to withstand this all devouring insect [it] must indeed be valuable—but I have paid too little attention to the growth of this particular kind hitherto, to inform you in what degree of cultivation it is in this State, I may venture, at a hazard, however, to add that it is rare: because it is unusual to see fields of bearded wheat of any kind growing with us—particularly in the Northern

parts of the State, which falls more immidiately under my observation. I will distribute the Seed which you have sent me—make enquiry into this matter and communicate the result—begging in the meantime, if any further observations on this insect, and the means of guarding against him should be made by you that you will have the goodness to communicate them to.

Go. Washington

